Title: John Dortic to Thomas Jefferson, 14 August 1811
From: Dortic, John
To: Jefferson, Thomas


          
                  Sir 
                  New York Augt 14th 1811
            He who forwarded you the Small Seed box through me Could not, indeed, believe that Such an introduction to you, would be more troublesome than the invoice agreeable. I hope, whoever, that the Subject on which I now take the liberty of entertaining you with, being in behalf of the country will carry
			 My excuse with it.
              
		  I am not acquainted, in your State, with any one So well delighted with agriculture as you are and, of course, none cannot be as good Judge as you, Sir, of the qualities of the Soil Suitable for Vines. That is the question I
			 am about to lay under your eyes
          Circumstanced as this country is, in regard to Europe, we must try of every thing to free ourselves from being tributaries of foreign produces.
          The Eastern powers Wish to annihilate the trade of nations in get
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  ting into their own dominions those produces refused, I dare Say, by nature and so wisely distributed, over the globe, as to make of them the tied of the civilised nations
          
                  
                  If the Europeans endeavour to enrich their own Soil with cotton, sugar, Indigo, &c &c Why the Americans Should not adorn their country with Such a tree as to have Wine oil, Silk &c Such an advantage belongs to a Government that includes under his laws the 30th & 45th degree of latitude; Such a Situation offers better change to any kind of culture than Europe for their desig. The Soil of the U.S. may provide the inhabitants with any Sort of French and Italian produce.
          I think of Vine as of a culture deserving the best encouragement and to which any one acquainted with must be bound to make it Succeed
          The Eastern and northen States are to cold; the frequent and Sudden changed 
                  change of the weather forbids that experiment
          I consider Virginia and the Western States back better than any other part throughout the union
          Therefore I take the liberty, Sir, to beg of Your kindness to favour me with your opinion on that Subject, and with some notice on the Soil, and how deep the ground can be digged and what quality is to be found at to 
                  2 or 3 feet down.
          Excuse me, Sir, for troubling you, but your country life brings into my mind, the idea that you cannot be desagreed with a question, when the prosperity of the country is in the Scope of it. you know what Said a celebrated author on the grapes of Burgundy transported to the cape of good 
                     Good Hope.
          I have the Honour to be Respectfully Sir Your most obedient Servant
                  John Dortic
        